IN THE SUPREME COURT OF TEXAS

                                 No. 05-0515

            IN RE  MARY KAY HOLDING CORPORATION AND MARY KAY INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency stay, filed  July  11,  2005,  is
granted.   The order dated May 25, 2005, in  Cause  No.  04-03311-A,  styled
John P. Rochon, Nick G. Bouras,  Nu-Kote  International,  Inc.  and  Nu-Kote
Acquisition Corporation v. Akin Gump Strauss Hauer  &  Feld,  LLP  and  Alan
Feld, in the 192nd  District  Court  of  Dallas  County,  Texas,  is  stayed
pending further order of this Court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus on or before  3:00  p.m.,  July  20,
2005.

            Done at the City of Austin, this July 13, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk